LYNCH, Judge,
concurring in part, dissenting in part:
I concur with the majority’s conclusion that the finding of guilty is correct in law and fact and should be affirmed.
I strongly disagree with the reasons given by the majority for affirming the sentence, and dissent. I would set aside the sentence and authorize a rehearing. The Opinion of the Court correctly stated the law with respect to the test to be applied in determining when a live witness must be produced (U. S. v. Williams, supra), however the Court draws three erroneous conclusions: first that the testimony of the defendant’s sister was not material or of any probative value; second, that her testimony, even if material, was cumulative; and thirdly, that the military judge did not abuse his discretion in denying the request for the personal appearance of the sister, since application for the witness was not made in a timely fashion but rather “midway in the trial.” I will treat each of these conclusions separately.
I
To determine what matter is relevant, what matter has probative value, and what matter serves to substantially assist a court in determining an appropriate sentence, an understanding of the function and purpose of sentencing is essential. To imply, as does the majority, that only those matters pertaining to a defendant subsequent to his entry into the service are relevant, and that his pre-service background is too remote to have any probative value, is to either ignore or misunderstand the sentencing function.
The Court of Military Appeals has, on many occasions, referred to and adopted various portions of the ABA Standards for Criminal Justice,1 insofar as they could be incorporated into the military justice system.
The ABA Standards Relating to Sentencing Alternatives and Procedures and the Standards Relating to Probation provide excellent insight into the sentencing function and what matters should be considered in determining an appropriate sentence.
As stated in the introduction to the former
The decision which is presented at sentencing is also enormously complex. It properly is concerned, and often predominately, with the future which can be predicted for the particular offender. But any single-valued approach to sentencing is misdirected.
* * * * * *
Part IV consists of recommendations concerning certain informational facilities which ought to be available to the court as an aid in sentencing. It is based on the premise that it is the rare case where enough can be learned from the trial itself, let alone a guilty-plea proceeding, to satisfy the needs of an informed sentencing decision.
* * * * * *
There is great need for information as the base for a proper sentence. The main vehicle for providing the needed information to the court is and ought to be the presentence investigation and report. . Presumptively it should be used in every case where incarceration for a year or more is a possibility, where the defendant is youthful, or where he is a first offender.
The military justice system, at the present time, makes no provision for a presentence investigation similar to that in most civilian jurisdictions. This means, therefore, that in order for an informed decision to be made on sentencing, the de*525fense counsel must present, and the military judge obtain, such information during the presentencing portion of the trial—extenuation and mitigation. The question then becomes what information is considered “relevant” under the ABA Standards with respect to the sentencing function.
In the commentary to Section 4.1 relating to the sentencing function, entitled “Presentence report: General Principles” it is stated:
“It is basic to any intelligent decision that it be sufficiently informed by fact. Yet this fundamental proposition has often been forgotten when sentencing is the issue. There is practically uniform agreement that the adversary model, which so clearly dominates the issue of guilt, is not appropriate as the dominant element in the proceedings leading to a sentence. It is clear, however, that not enough attention has been directed to what should take its place. . . . (T)here are two predominant values which the adversary system serves at the guilt stage which must be preserved at sentencing: the first is that the system cannot function in a consistent and a rational manner unless methods are devised to provide it with complete and reliable information about the defendant. . . . This section deals with the first of these principles. It is based on the view that the presentence report has proven to be a thorough and efficient method of compiling most of the information which is essential to an informed sentencing decision.”
Standard 2.2 relating to Probation sets forth the purpose of a presentence report and makes clear that the information contained therein “assists the court in determining the appropriate type of sentence.” Standard 2.3 relating to Probation deals with the content and scope of a presentence report, and therefore provides some explicit guidelines concerning what information should be considered by a court in determining an appropriate sentence. Among those factors enumerated are:
(C) a description of the educational background of the offender;
(D) a description of the employment background of the offender, including any military record and including his present employment status and capabilities;
(E) the social history of the offender, including family relationships, marital status, interests and activities, residence history, and religious affiliations; and
(G) information about environments to which the offender might return or to which he could be sent should probation be granted.
It is noted, in the commentary to this Standard, that “The kind of family situation and community environment to which the offender may return if he is placed on probation are of obvious and central importance in the establishment of a program which is to have rehabilitative significance.”
It is clear from the foregoing, that information concerning a defendant’s pre-service background—educational, employment, social, and family—are not only relevant but essential to a proper disposition of the case in terms of what an appropriate sentence would be.
In this case we are faced with a 23-year old defendant with two years service in the Coast Guard. To say, as did the majority, that the testimony of the defendant’s sister concerning his educational, employment, and family background for the 21 years of his life prior to entering the service is “too remote to have any appreciable probative value” is, in my opinion, patently wrong.
II
The majority holds that even if the testimony of the defendant’s sister was material, it was cumulative in view of the fact that the defendant testified concerning his pre-service background. I cannot accept this “hindsight view” of the trial events. This court must decide the correctness of the military judge’s refusal to compel the attendance of the defendant’s sister as a witness in the light of the evidence and *526circumstances before him at the time of his decision. Clearly, a defendant’s rights during the presentencing portion of a trial include the right to present evidence, the right to testify, the right to make an unsworn statement, and the right to remain silent. At the time the military judge refused to compel the attendance of the defendant’s sister there was no indication whatsoever as to which, if any, of the defendant’s rights he intended to elect other than the right to call witnesses in his own behalf. To say now that the defendant’s testimony, after having been denied that of his sister, justifies a conclusion that the sister’s testimony would have been cumulative, is to deny the defendant his right to remain silent. In this case it can be inferred that the defendant’s election to testify concerning his pre-service background was compelled in that he was denied his sister’s, and the only way in which he could put this information before the court was to testify himself.
It is of particular interest to note that the military judge’s denial of the witness request was solely on the basis that there was nothing to which the sister would testify “that would be particularly crucial or compelling for the defendant to warrant any necessity to have this particular witness appear in person.” (R. 72). It was the trial counsel, in resisting the production of the sister, that stated “there are substitutions which I think are adequate for the testimony of this witness including the . testimony of the defendant himself, sworn or unsworn.” (R. 71)
It is my opinion, therefore, that the trial record does not support the majority’s determination that no error was committed by the military judge since the proposed testimony of the defendant’s sister was cumulative.
III
The majority has relied upon the issue of lack of timeliness to support the ruling of the military judge. As noted above, the sole basis for the military judge’s refusal to compel the attendance of the defense witness requested was the lack of a compelling need. No mention was made by the military judge of any concern over the timing of the request. Therefore, as with the issue in II above, the majority have seized upon a basis for the ruling that the military judge did not rely upon.
The record reflects that the order convening this general court-martial was signed on Friday, 9 July 1976 and on the same day charges were referred and served on the defendant. The trial convened some six days later, the following Thursday, 15 July 1976. Early on the morning of 15 July, prior to the convening of the court, the defense counsel served upon the trial counsel a request for the defendant’s sister stating that she would “testify to the good character of the defendant.” Early during the Article 39(a) session, the defense presented to the military judge the request for the defendant’s sister. The following dialogue is found on pages 7 and 8 of the record:
MJ: Has appropriate action been taken with respect to the request for a witness:
TC: No, Your Honor, I received this request shortly before we came into court. I feel in the absence of any strong showing on the part of the defendant that this witness is material and necessary to the defense then I would deny the request.
DC: Your Honor, I think the defendant has a right to have witnesses appear in extenuation and mitigation rather than on the merits. I think he has a right to have this witness appear.
MJ: The difficulty I can see at this time is at this stage we are not certain we will require extenuation and mitigation witnesses. But if that contingency should arise ... is this the only witness the defense is requesting in this regard?
*527DC: Your Honor, the defense has requested two people from the unit here in town as well.
MJ: This is the only request for a witness from any place other than this area for extenuation and mitigation?
DC: Yes, Your Honor.
MJ: Considering the seriousness of a general court-martial and this being a request for ... I would say a modest request for a witness, I would find it prejudicial to the defendant to fail to act on such a request. Unless counsel can present clear and cogent reasons why the request should not be granted.
Decision on the defense request was apparently deferred until later in the trial, should there be a presentencing stage. The defense request was renewed following the defendant’s conviction, prior to the presentation of the defense case in extenuation and mitigation. At that time Defense Exhibit A was presented to the military judge which contained a fairly detailed synopsis of the expected testimony of the defendant’s sister which clearly established that she would provide the court with the defendant’s pre-service background.
The majority opinion holds that this was in effect, an application for a continuance and that it was not an abuse of discretion for the judge to refuse to interrupt the trial at this point. The Court of Military Appeals in United States v. Barfield, 22 U.S.C.M.A. 321, 46 C.M.R. 321 (1973) stated:
An accused is entitled to the attendance of witnesses in his attempt to extenuate his offense and to mitigate his punishment. (Citations omitted) Denial of a continuance to obtain the attendance of a witness in the presentencing proceedings may be prejudicial.
In Barfield, as in the present case, the application for a continuance to obtain the requested witness came following conviction and prior to the defense case in extenuation and mitigation. The Court in Barfield concluded that the military judge erred in denying the motion for a continuance to obtain the requested witness.
It is my opinion, therefore, that under the facts of this case, timely notice was provided to the government, and timely application was made to the military judge concerning the live testimony of the defendant’s sister. The majority’s support of the military judge’s decision on the basis of the untimeliness of the application is without foundation. Even if the issue be treated as one concerning an application for continuance, which I do not believe to be the ease, because of the importance and materiality of this testimony, it is my opinion that it would have been an abuse of discretion to refuse the continuance. United States v. Barfield, supra.
In summary, it is my opinion that the information sought to be presented to the court pertaining to the pre-service background of the defendant was relevant, material, and of substantial probative value in assisting the court in determining an appropriate sentence. I do not believe that the defendant’s testimony, after being denied his sister as a vehicle for presenting it to the court, may be utilized to conclude that the sister’s testimony would have been merely cumulative. The military judge’s initial evaluation of the defendant’s request quoted above was correct. He, however, allowed himself to be dissuaded by the arguments of trial counsel.
My opinion should not be read as standing for the proposition that a defendant has a right to have one member of his family as a live witness. There are many ways in which evidence of a defendant’s pre-service background can be placed before the court. Many defense counsel present letters, affidavits, and other reliable statements from people who have known the defendant and his background, and in this way present the information to the Court (Para. 75c. MCM, 1969 (Rev.)). Some defense counsel, however, may choose to rely solely on the testimony or unsworn statement of the defendant himself. Still others may choose to seek a live witness to accomplish the pre*528sentation of information concerning the defendant’s background. The method is the choice of the defense counsel. In this case, the defense counsel chose not to utilize letters and statements concerning the defendant’s background but rather rely solely on the sister of the defendant as a live witness. Had the defense counsel presented several statements and letters concerning the defendant’s background and also sought his sister to present the same information, a different decision on the question of cumulativeness might result.
In view of the above, as stated before, I would set aside the sentence and authorize a rehearing.

. United States v. Pringle, 3 M.J. 308 (C.M.A. 1977) ABA Standards for Joinder and Severance; United States v. Rivas, 3 M.J. 282 (C.M. A.1977) ABA Standards for Defense Function and ABA Standards, Function of Trial Judge; United States v. Larneard, 3 M.J. 76 (C.M.A. 1977) ABA Code of Professional Responsibility and ABA Standards, Criminal Appeals; United States v. Heard, 3 M.J. 14 (C.M.A. 1977) ABA Standards for Pretrial Release; United States v. Knickerbocker, 25 U.S.C.M.A. 346, 54 C.M.R. 1072 (Interim) ABA Standard, The Prosecution Function; and United States v. Barfield, 25 U.S.C.M.A. 212, 54 C.M.R. 539, 2 M.J. 136 (Interim) ABA Standard Relating to Plea of Guilty.